DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 23 June 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cutting device for cutting…” and “a shaping device for performing ablation…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, the phrase “wherein the at least one display comprises at least one cutting device display and at least one separate shaping device display” is unclear and confusing.  Independent claim 1 requires a graphical representation of a planned or actual flap location superimposed with a graphical representation of a planned or actual area of ablation.  Accordingly, it is unclear whether the superimposed image is displayed on the cutting and shaping device displays or a third display.  Further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 2002/0075451) in view of Peyman (US 2016/0022493) further in view of Fletcher (US 2015/0247199).
Regarding claim 1, Ruiz discloses a surgery system for performing eye surgery comprising: a cutting device for cutting a flap in a cornea of an eye undergoing eye surgery (e.g. ¶¶ 13-15 - microkeratome); a shaping device performing ablation of an interior part of the cornea (e.g. Figs. 3-4 – excimer laser); and at least one display for displaying a single image that simultaneously presents a graphical representation of an actual flap location superimposed with a graphical representation of a planned or actual area of ablation (e.g. ¶¶ 129-131; 151 – where the prior art indicates this display is used for LASIK procedure, which necessarily includes the step of cutting the flap; and further the examiner notes that the graphical representation would necessarily include the entire eye including the actual flap as well as the planned or actual ablation area); wherein the graphical representation of the planned or actual area of ablation further comprises a map with different colors representing different corneal ablation locations (e.g. ¶¶ 68, 86, 129, 135, 149, Fig. 7, step 4; etc. – where color is commonly used to represent different depths and locations based on the topography of the cornea and/or further to show up as areas which have had too much laser exposure during ablation).  
Ruiz fails to expressly disclose a “heat map”; however, Ruiz is concerned with avoiding localized heating at the tissue (e.g. ¶¶ 67). The examiner notes that the use of heat maps is common in the art.  In the same field of endeavor, Peyman teaches the use of a heat map to monitor temperature of the shaping device and ocular region in order to effectively maintain the temperature in a safe range during the shaping process (e.g. ¶¶ 145-146, etc.).  In addition, Fletcher discloses the use of heat maps in order to analyze the impacts of laser eye treatment (e.g. ¶¶ 18, 81, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present 
Regarding claim 2, Ruiz discloses use of microkeratome (e.g. ¶¶ 13-15) as set forth above, but fails to expressly disclose a corneal cutting device comprising a femtosecond laser.  The use of femtosecond lasers as corneal cutting device is a well- known equivalent to microkeratome in the art. In the same field of endeavor, Peyman (US 2016/0022493) teaches the use of microkeratome and a femtosecond laser (e.g. ¶¶ 39), in order to cut the corneal layer. It would have been obvious to one of ordinary skill in the art, prior to the effective date to modify Ruiz to substitute the microkeratome with the femtosecond laser of Peyman for corneal cutting, in order to yield the predictable results of providing a known, reliable, and effective laser ablation and reduce postoperative pain sensation that is felt by a patient following ablation (¶¶ 13-15 of Peyman).
Regarding claim 3, the corneal shaping device of Ruiz comprises an excimer laser (e.g. Fig. 3).
Regarding claims 4-7, the examiner notes the image further comprises additional graphical information regarding the flap and ablation, including the flap thickness/diameter (e.g. ¶¶ 119-120) and the ablation sphere (e.g. ¶¶ 36) axis (e.g. ¶¶ 41), etc.
Regarding claims 10 and 12, the examiner notes that the graphical representation of Ruiz as cited above with respect to the independent claim, presents a 
Regarding claims 9, 11, and 13, it is unclear whether the planned flap location is present in the graphical representation.  ¶¶ 13-15 and 151 of Ruiz indicate that this invention is directed at being used for LASIK procedures which inherently requires a flap to be planned and cut prior to ablation; therefore, the graphical image would include the planned flap information visible during ablation preparation.
Regarding claim 14, Ruiz discloses the size of the pupil in the graphical information (e.g. ¶¶ 132).
Regarding claim 15, Ruiz discloses at least one display comprising a plurality of display options including at least one cutting device display and at least one separate shaping device display (see Figs. 17-36).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 2002/0075451) in view of Peyman (US 2016/0022493), further in view of Fletcher (US 2015/0247199) as applied to claim 1 above, further in view of Bende (USP# 6,694,173).  Ruiz discloses at least one display for displaying an image of the planned or actual flap location and the planned or actual area of ablation (e.g. ¶¶ 129-131; 151 – where the prior art indicates this display is used for LASIK procedure, which necessarily includes the step of cutting the flap; and further the examiner notes that the graphical representation would necessarily include the entire eye including the actual flap as well as the planned or actual ablation area); however, Ruiz, in combination with Peyman and Fletcher, fail to expressly disclose an image comprising an alert if there is a potential .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792